Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2018

                                       No. 04-18-00118-CV

               Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A.,
                         a/k/a and d/b/a Gonzaba Medical Group,
                                        Appellants

                                                 v.

                                        Jo Ann PUENTE,
                                            Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-04936
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        On August 6, 2018, appellants filed a motion for extension of time in which to file
appellants brief, noting the reporter’s record is incomplete. On August 1, 2018, appellants also
filed a motion for extension of time, requesting the appellate deadline for the filing of appellant’s
brief be reset because the reporter’s record is incomplete. On August 8, 2018, we issued an order
granting appellant’s motion dated August 1, 2018. Accordingly, the instant motion is DENIED
AS MOOT.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court